Citation Nr: 0410534	
Decision Date: 04/23/04    Archive Date: 04/30/04

DOCKET NO.  02-19 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from March 24, 1952 to November 
26, 1952.  

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a February 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  


FINDINGS OF FACT

1.  In an October 1953 rating decision, entitlement to service 
connection for a right knee disability was denied.  The RO 
properly notified the appellant of this decision and he did not 
perfect an appeal.  

2.  Since the October 1953 rating action, new evidence has been 
added to the record that raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The October 1953 RO decision denying service connection for a 
right knee disability is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.160(d) 20.200, 20.302, 20.1103 (2003). 

2.  Evidence received since the final October 1953 determination 
wherein the RO denied the claim of entitlement to service 
connection for a right knee disability is new and material, and 
the appellant's claim for that benefit is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  This law redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty to 
notify a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.

The Board has considered the provisions of the VCAA.  However, the 
Board need not discuss the limited application of the VCAA in the 
new and material evidence claim, given the favorable disposition 
of that issue as decided herein.  The claim of entitlement to 
service connection for a right knee disability on the merits is 
the subject of the Remand.

II.  Factual Background

The evidence which was of record at the time of the October 1953 
decision wherein the RO denied entitlement to service connection 
for a right knee disability is reported in pertinent part below.

The veteran's service records include an examination conducted in 
March 1952, two days after enlistment, which shows a 5 degree 
limitation of extension of the right knee (not considered 
disabling).  The veteran was diagnosed as having slight strain of 
the right knee in April 1952.  A record of an orthopedic 
consultation dated in June 1952 documents a history of a fractured 
right leg 10 years earlier.  At that time, the veteran complained 
of pain after exercise and X-ray films showed irregularity and 
sclerosis.  An October 1952 entry reveals that the veteran 
complained of intermittent right knee pain for the past 10 years, 
and was applying for a discharge.  X-ray films revealed 
osteochondritis.  The October 1952 discharge examination noted 
crepitation over the right patella, with normal ligaments and 
cartilages.  In November 1952, a medical board met and recommended 
immediate discharge of the veteran due to a physical defect of the 
right knee.  The board noted a fracture of the right knee in 1942, 
which required a leg cast for 2 months, following which the 
veteran had complained of intermittent pain for 10 years.  
Clinical findings revealed no evidence of effusion, limitation of 
motion or instability.  However, X-ray films of the right knee 
revealed mottling, irregularity and widening of the right tibial 
spine.  

In an October 1953 rating decision, the RO denied entitlement to 
service connection for a right knee disability, reasoning that the 
record failed to disclose evidence of permanent aggravation of the 
veteran's pre-service knee injury.  

In October 2001, the veteran filed to reopen his claim.  In a 
statement dated in April 2002, he denied that he had ever had a 
right knee injury prior to service.  He indicated that the right 
knee was not injured until he slid 40 feet down a pole while 
working as a cable splicer during service.  In his November 2002 
substantive appeal, he argued in the alternative that if he had a 
pre-existing right knee injury, it was aggravated when he injured 
his right knee during a pole climbing exercise.

Additional evidence added to the claim since October 1953 includes 
a July 2003 medical opinion from Lois R. Niska, D.O.  Dr. Niska 
opined that the veteran currently had a diagnosis of degenerative 
arthritis (osteoarthritis of the right knee), and noted that it 
was a medical reality that osteoarthritis sets into areas of 
injury.  She stated that the veteran had no limitation of activity 
during his school days (was active in sports) or in military 
service (based on the fact that he successfully completed basic 
training and was given a physically demanding job) until he was 
injured during service.  She opined that the veteran's current 
knee abnormality was more likely than not related to his service 
injury.  

Also received for the file were private records dated in 1944 
documenting the veteran's pre-service knee injury.  The record 
showed that in July 1944, he fell 15-20 feet from a tree, 
resulting in a fractured knee.  He was issued crutches for use for 
4-6 weeks.  Records dated in August 1944 revealed that the veteran 
no longer needed his crutches, but was unable to totally 
straighten the leg and extend the right knee due to the severity 
of the fracture.    

III.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active military 
service or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2003).

Service incurrence will be presumed for certain chronic 
conditions, including arthritis, if manifest to a compensable 
degree within the year after active service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  

Inasmuch as this case involves the matter of aggravation of a pre-
service condition, the Board points out that there has been a 
change in the interpretation of the law with respect to the 
adjudication of claims involving pre-existing conditions and the 
application of the presumption of soundness.  The law as recently 
interpreted under Cotant v. Principi, 17 Vet. App. 116 (2003) and 
VAOPGCPREC 3-2003 (July 16, 2003), mandates that, to rebut the 
presumption of sound condition under 38 U.S.C.A. § 1111, VA must 
show by clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or injury was 
not aggravated by service.  

A decision of a duly constituted rating agency or other agency of 
original jurisdiction is final and binding as to all field offices 
of the Department as to written conclusions based on evidence on 
file at the time the appellant is notified of the decision.  38 
C.F.R. § 3.104(a) (2003).  Such a decision is not subject to 
revision on the same factual basis except by a duly constituted 
appellate authority.  Id.  A finally adjudicated claim is an 
application which has been allowed or disallowed by the agency of 
original jurisdiction, the action having become final by the 
expiration of one year after the date of notice of an award or 
disallowance, or by denial on appellate review, whichever is the 
earlier.  38 C.F.R. §§ 3.160(d), 20.1103 (2003).

To reopen a claim which has been previously denied and which is 
final, the claimant must present new and material evidence.  38 
U.S.C.A. § 5108 (West 2002).  Evidence is considered "new" if it 
was not previously submitted to agency decisionmakers.  See also 
Struck v. Brown, 9 Vet. App. 145, 151 (1996); Blackburn v. Brown, 
8 Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. App. 95, 98 
(1993).  "Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. § 
3.156(a).

The veteran maintains that new and material evidence has been 
submitted with which to reopen and grant his claim of entitlement 
to service connection for a right knee disability.  In an October 
1953 decision, the RO determined that service connection for a 
right knee disability was not warranted.  The veteran did not 
perfect an appeal.  The October 1953 action represents the most 
recent final decision regarding this claim.  See 38 C.F.R. §§ 
20.200, 20.202, 20.302, 20.1103.  Accordingly, the Board must 
review the evidence submitted since the October 1953 decision in 
order to ascertain whether new and material evidence has been 
submitted.  

The July 2003 opinion from Dr. Niska constitutes both new and 
material evidence.  This evidence is clearly new in that it was 
not previously of record.  Moreover, it is material, in that it 
establishes both the presence of a currently manifested right knee 
disability (diagnosed as degenerative arthritis) and the 
possibility that the currently diagnosed right knee disability is 
related to service.  In determining whether evidence is new and 
material, the "credibility of the evidence is to be presumed."  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In sum, this 
evidence raises a reasonable possibility of substantiating the 
claim and therefore it is material.  Accordingly, the Board 
concludes that the evidence submitted subsequent to the October 
1953 rating decision is new and material and the claim is 
reopened.



ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a right knee disability is 
reopened.  The appeal is granted to this extent only.


REMAND

Having reopened the claim, the Board finds that the record as it 
stands currently is inadequate for the purpose of rendering a 
fully informed decision as to the claim of entitlement to service 
connection for a right knee disability.  Where the record before 
the Board is inadequate to render a fully informed decision, a 
remand to the RO is required in order to fulfill its statutory 
duty to assist the veteran to develop the facts pertinent to the 
claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Although a private medical opinion has been offered for the 
record, this opinion does not address the element of aggravation.  
Accordingly, the Board concludes that a VA examination and opinion 
are required.

Additionally, outstanding medical records may be available.  The 
record reflects that the veteran was treated for a right knee 
injury at King County Hospital in 1944, by Dr. Louis Barry in 
1952, and at Wenatchee Hospital and a Swedish Hospital (Harvavei) 
in 1962 or 1963.  These records should be obtained on remand.

The Board also observes that the changes in law brought about by 
the enactment of the Veterans Claims Assistance Act of 2000, 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), 
are applicable to this appeal, as are the implementing 
regulations, at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).

In view of the foregoing, this appeal is REMANDED to the RO via 
the Appeals Management Center in Washington, DC:

1.  Provide the veteran appropriate notice under the VCAA 
concerning his claim for service connection for a right knee 
disorder.  Such notice should 1) inform him about the information 
and evidence not of record that is necessary to substantiate the 
claim; 2) inform him about the information and evidence that VA 
will seek to obtain on his behalf; 3) inform him about the 
information or evidence that he is expected to provide; and 4) 
request or tell him to provide any evidence in his possession that 
pertains to the claim.

2.  Make arrangements to obtain the veteran's treatment records 
for a right knee disorder from King County Hospital dated in 1944, 
Dr. Louis Barry dated in 1952, and at Wenatchee Hospital and a 
Swedish Hospital (Harvavei) dated in 1962 or 1963

3.  Once the foregoing development has been accomplished to the 
extent possible, and the medical records have been associated with 
the claims file, schedule the veteran for a VA examination by an 
orthopedist.  The claims file and a copy of this remand must be 
made available to and reviewed by the doctor prior to the 
examination.  The doctor should indicate in the report whether or 
not the claims file was reviewed.  All necessary tests should be 
conducted and the doctor should review the results of any testing 
prior to completion of the report.
  
The doctor should render diagnoses of all current right knee 
disorders found to be present.  The doctor should then provide an 
opinion as to the date of onset and etiology of any current right 
knee disorder.  Is it at least as likely as not that any current 
right knee disorder had its onset during active service or is 
related to an in-service disease or injury?  

If it is determined that the veteran's right knee disorder pre-
existed his active service, did it worsen (i.e., increase in 
severity) beyond its natural progression during service?  The 
doctor must be informed that temporary or intermittent flare-ups 
of a pre-service condition, without evidence of worsening of the 
underlying condition, are not sufficient to be considered 
aggravation in service.  Additionally, aggravation does not have 
to be caused by military service, but rather only occur temporally 
to service.

The doctor must provide a comprehensive report including complete 
rationales for all opinions and conclusions reached, citing the 
objective medical findings leading to his or her conclusions.

4.  Review the claims folder and ensure that ensure that all of 
the foregoing development have been conducted and completed in 
full.  Specific attention is directed to the examination report.  
Ensure that the medical report is complete and in full compliance 
with the above directives.  Remand instructions of the Board are 
neither optional nor discretionary.  If the report is deficient in 
any manner or fails to provide the specific information requested, 
it must be returned to the physician for correction. 38 C.F.R. § 
4.2 (2003); See also Stegall v. West, 11 Vet. App. 268 (1998).

5.  Readjudicate the veteran's claim, with application of all 
appropriate laws and regulations and consideration of any 
additional information obtained as a result of this remand.  If 
the decision with respect to the claim remains adverse to the 
veteran, he and his representative should be furnished a 
supplemental statement of the case which includes a recitation of 
the change in the interpretation of the law with respect to the 
adjudication of claims involving pre-existing conditions and the 
application of the presumption of soundness, as interpreted under 
Cotant v. Principi, 17 Vet. App. 116 (2003) and VAOPGCPREC 3-2003.  
The veteran must be afforded a reasonable period of time within 
which to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right to 
submit additional evidence and argument on the matter that the 
Board has remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  The purposes of this REMAND are to 
obtain additional information and comply with due process 
considerations.  No inference should be drawn regarding the final 
disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



